The opinion of the court was delivered by
McEnery, J.
The defendant was indicted for violating a labor contract, under Act 138 of 1890.
He moved to quash the indictment for several reasons. The motion was overruled. He now applies for a writ of prohibition to arrest further proceedings in the case. It is not denied that the court had jurisdiction of the ease. No irregularity is shown in the progress of the trial.
It is elementary that, in the exercise of its supervisory jurisdiction over inferior tribunals, the intrinsic merits of the case will not be investigated.
It is, therefore, ordered that the relief prayed for by relator be denied, and that the rule granted herein be discharged.